 1   JOHN C. BEIERS, COUNTY COUNSEL (SBN 144282)
     By: Jan E. Ellard, Deputy (SBN 171947)
 2   By: Tara E. Heumann, Deputy (SBN 252163)
     Hall of Justice and Records
 3   400 County Center, 6th Floor
     Redwood City, CA 94063
 4   Telephone: (650) 363-4759
     Facsimile: (650) 363-4034
 5   E-mail: jellard@smcgov.org
     E-mail: theumann@smcgov.org
 6

 7   Attorneys for Defendants County of San Mateo,
     Robert Willett, Devin Crocker, James Brown
 8

 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11

12   M.M., a Minor, by and through her Guardian ad      Case No. 18-cv-05396-YGR
     Litem, Geoff Wiggs,
13                                                      STIPULATED PROTECTIVE ORDER
                   Plaintiff,                           *As Modified by the Court*
14
            vs.
15
     COUNTY OF SAN MATEO; ROBERT WILLETT;
16   DEVIN CROCKER; JAMES BROWN; and DOES 1
     to 50, inclusive,
17
                   Defendants
18

19

20

21

22

23

24

25

26

27

28

           Case No. 18-cv-05396-YGR
                                        STIPULATED PROTECTIVE ORDER
 1   PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for any

 4   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

 5   and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

 6   Order does not confer blanket protections on all disclosures or responses to discovery and that the

 7   protection it affords from public disclosure and use extends only to the limited information or items that are

 8   entitled to confidential treatment under the applicable legal principles. The parties further acknowledge, as

 9   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

10   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

11   and the standards that will be applied when a party seeks permission from the court to file material under

12   seal.

13   2.       DEFINITIONS

14            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

15   items under this Order.

16            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

17   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

18   26(c).

19            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

20   their support staff).

21            2.4      Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

23            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

24   manner in which it is generated, stored, or maintained (including, among other things, testimony,

25   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

26   in this matter.

27            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

28   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

              Case No. 18-cv-05396-YGR                 1
                            STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   in this action.

 2            2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel

 3   does not include Outside Counsel of Record or any other outside counsel.

 4            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity

 5   not named as a Party to this action.

 6            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but

 7   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 8   party or are affiliated with a law firm which has appeared on behalf of that party.

 9            2.10     Party: any party to this action, including all of its officers, directors, employees,

10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

11            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

12   this action.

13            2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,

14   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

15   retrieving data in any form or medium) and their employees and subcontractors.

16            2.13     Protected Material: any Disclosure or Discovery Material that is designated as

17   “CONFIDENTIAL.”

18            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

19   Party.

20   3.       SCOPE

21            The protections conferred by this Stipulation and Order cover not only Protected Material (as

22   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

23   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

24   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

25   conferred by this Stipulation and Order do not cover the following information: (a) any information that is

26   in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

27   after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

28   including becoming part of the public record through trial or otherwise; and (b) any information known to

              Case No. 18-cv-05396-YGR                 2
                            STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

 2   source who obtained the information lawfully and under no obligation of confidentiality to the Designating

 3   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

 4   4.       DURATION

 5            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

 6   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

 7   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

 8   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

 9   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

10   motions or applications for extension of time pursuant to applicable law.

11   5.       DESIGNATING PROTECTED MATERIAL

12            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

13   Party that designates information or items for protection under this Order must take care to limit any such

14   designation to specific material that qualifies under the appropriate standards. The Designating Party

15   must designate for protection only those parts of material, documents, items, or oral or written

16   communications that qualify – so that other portions of the material, documents, items, or

17   communications for which protection is not warranted are not swept unjustifiably within the ambit of this

18   Order.

19            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

20   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

21   retard the case development process or to impose unnecessary expenses and burdens on other parties)

22   expose the Designating Party to sanctions.

23            If it comes to a Designating Party’s attention that information or items that it designated for

24   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that it

25   is withdrawing the mistaken designation.

26            5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see,

27   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

28   Discovery Material that qualifies for protection under this Order must be clearly so designated before the

              Case No. 18-cv-05396-YGR                 3
                            STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   material is disclosed or produced.

 2          Designation in conformity with this Order requires:

 3          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 4   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

 5   “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions of the

 6   material on a page qualifies for protection, the Producing Party also must clearly identify the protected

 7   portion(s) (e.g., by making appropriate markings in the margins).

 8   A Party or Non-Party that makes original documents or materials available for inspection need not

 9   designate them for protection until after the inspecting Party has indicated which material it would like

10   copied and produced. During the inspection and before the designation, all of the material made available

11   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

12   documents it wants copied and produced, the Producing Party must determine which documents, or

13   portions thereof, qualify for protection under this Order. Then, before producing the specified documents,

14   the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains Protected

15   Material. If only a portion or portions of the material on a page qualifies for protection, the Producing Party

16   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

17          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

18   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all protected

19   testimony.

20          (c) for information produced in some form other than documentary and for any other tangible

21   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

22   which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions of

23   the information or item warrant protection, the Producing Party, to the extent practicable, shall identify

24   the protected portion(s).

25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

26   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

27   protection under this Order for such material. Upon timely correction of a designation, the Receiving

28   Party must make reasonable efforts to assure that the material is treated in accordance with the provisions

            Case No. 18-cv-05396-YGR                 4
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   of this Order.

 2           5.4      Redaction of Confidential Personal Information. A Designating Party or Producing Party

 3   may redact or otherwise block out in documents any confidential personal information that is not relevant

 4   to any claim or defense, such as social security numbers, driver’s license numbers, home addresses, and

 5   information about family members.

 6           5.5      Privilege Logs. If a party withholds otherwise discoverable information on the grounds

 7   that it is privileged or subject to protection as trial-preparation material, that party shall prepare a

 8   privilege log in accordance with Federal Rule of Civil Procedure 26(b)(5). Communications involving

 9   counsel and attorney-generated trial-preparation materials need not be placed on a privilege log if they

10   post-date the filing of the complaint.

11   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

12           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

13   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

14   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

15   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

16   confidentiality designation by electing not to mount a challenge promptly after the original designation is

17   disclosed.

18           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

19   providing written notice of each designation it is challenging and describing the basis for each challenge.

20   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

21   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

22   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

23   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

24   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

25   belief that the confidentiality designation was not proper and must give the Designating Party an

26   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

27   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

28   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

            Case No. 18-cv-05396-YGR                 5
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

 2   timely manner.

 3          6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court

 4   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

 5   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

 6   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet

 7   and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating Party
     to file such discovery dispute letter within the applicable 21 or 14 day period (set forth above) with
 8
     the Court shall automatically waive the confidentiality designation for each challenged designation.
 9
     If, after submitting a joint letter brief, the Court allows that a motion may be filed, any such motion
10
     must be accompanied by a competent declaration affirming that the movant has complied with the
11
     meet and confer requirements imposed in the preceding paragraph. The Court, in its discretion,
12
     may elect to transfer the discovery matter to a Magistrate Judge.
13
            In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality
14
     designation at any time if there is good cause for doing so, including a challenge to the designation
15
     of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
16   allows that a motion may be filed, any motion brought pursuant to this provision must be
17   accompanied by a competent declaration affirming that the movant has complied with the meet and
18   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to
19   refer the discovery matter to a Magistrate Judge.
20          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

21   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

22   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

23   Designating Party has waived the confidentiality designation by failing to file a letter brief to retain

24   confidentiality as described above, all parties shall continue to afford the material in question the
     level of protection to which it is entitled under the Producing Party’s designation until the court rules
25
     on the challenge.
26
     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
27
            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
28

            Case No. 18-cv-05396-YGR                 6
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 2   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

 3   categories of persons and under the conditions described in this Order. When the litigation has been

 4   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 5   DISPOSITION).

 6          Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

 7          manner that ensures that access is limited to the persons authorized under this Order.

 8          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

 9   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

10   or item designated “CONFIDENTIAL” only to:

11          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

12   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

13   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

14   hereto as Exhibit A;

15          (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to

16   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

17   and Agreement to Be Bound” (Exhibit A);

18          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

19   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A);

21          (d) the court and its personnel;

22          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25          (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

26   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

27   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

28   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

            Case No. 18-cv-05396-YGR                 7
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

 2            (g) the author or recipient of a document containing the information or a custodian or other

 3   person who otherwise possessed or knew the information.

 4   ///

 5   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 6            LITIGATION

 7            If a Party is served with a subpoena or a court order issued in other litigation that compels

 8   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

 9            (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

10   subpoena or court order;

11            (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

12   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

13   Order. Such notification shall include a copy of this Stipulated Protective Order; and

14            (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

15   Party whose Protected Material may be affected.

16            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

17   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

18   determination by the court from which the subpoena or order issued, unless the Party has obtained the

19   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

20   protection in that court of its confidential material – and nothing in these provisions should be construed

21   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

22   court.

23   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

24            LITIGATION

25            (a) The terms of this Order are applicable to information produced by a Non-Party in this action

26   and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with

27   this litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

28   should be construed as prohibiting a Non-Party from seeking additional protections.

              Case No. 18-cv-05396-YGR                 8
                            STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

 2   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

 3   not to produce the Non-Party’s confidential information, then the Party shall:

 4                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

 5   the information requested is subject to a confidentiality agreement with a Non-Party;

 6                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

 7   litigation, the relevant discovery request(s), and a reasonably specific description of the information

 8   requested; and

 9                    (3) make the information requested available for inspection by the Non-Party.

10          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

11   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

12   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

13   order, the Receiving Party shall not produce any information in its possession or control that is subject to

14   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

15   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

16   of its Protected Material.

17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

19   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

20   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

21   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

22   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

23   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

24   as Exhibit A.

25   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

26          MATERIAL

27          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

28   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

            Case No. 18-cv-05396-YGR                 9
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 2   whatever procedure may be established in an e-discovery order that provides for production without prior

 3   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

 4   agreement on the effect of disclosure of a communication or information covered by the attorney-client

 5   privilege or work product protection, the parties may incorporate their agreement in the stipulated

 6   protective order submitted to the court.

 7   12.    MISCELLANEOUS

 8          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

 9   modification by the court in the future.

10          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

11   Party waives any right it otherwise would have to object to disclosing or producing any information or

12   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

13   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

14          12.3    Filing Protected Material. Without written permission from the Designating Party or a

15   court order secured after appropriate notice to all interested persons, a Party may not file in the public

16   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

17   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

18   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

19   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue

20   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

21   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

22   denied by the court, then the Receiving Party may file the information in the public record pursuant to

23   Civil Local Rule 79-5(e) unless otherwise instructed by the court.

24   13.    FINAL DISPOSITION

25          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

26   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

27   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

28   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

            Case No. 18-cv-05396-YGR                10
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party

 2   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

 3   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms

 4   that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

 5   format reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

 6   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 8   product, and consultant and expert work product, even if such materials contain Protected Material. Any

 9   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

10   as set forth in Section 4 (DURATION).

11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12   DATED: February 12, 2019                             /s/ Joseph May

13                                                     Attorney for Plaintiff

14

15   DATED: February 12, 2019                             /s/ Tara E. Heumann

16                                                     Attorney for Defendants

17
                                             FILER’S ATTESTATION
18
            Pursuant to General Order 45, section X(B), I hereby attest that on February 7, 2019, counsel for
19
     Defendant received the concurrence of Joseph May and Has Jawandha, Esq., counsel for Plaintiff, in the
20
     filing of this document.
21
     DATED: February 12, 2019                             /s/ Tara E. Heumann
22
                                                       Attorney for Defendants
23

24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25
              February 15, 2019
     DATED: ________________________             _____________________________________
26
                                                       Honorable Yvonne Gonzalez Rogers
27                                                     United States District Judge
28

            Case No. 18-cv-05396-YGR                11
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
 1                                                     EXHIBIT A

 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or type full

 4   address], declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 5   Protective Order that was issued by the United States District Court for the Northern District of California

 6   on [date] in the case of ___________ [insert formal name of the case and the number and initials

 7   assigned to it by the court]. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to sanctions

 9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except in strict

11   compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern District of

13   California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19
     Date: ______________________________________
20
     City and State where sworn and signed: _________________________________
21

22   Printed name: _______________________________

23

24   Signature: __________________________________

25

26             I, Tara E. Heumann, hereby attest that I have on file all holographic signatures for
               any signatures indicated by a “conformed” signature (/s/) within this e-filed
27             document.
28

            Case No. 18-cv-05396-YGR                12
                          STIPULATED PROTECTIVE ORDERSTIPULATED PROTECTIVE ORDER
